DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 9/12/2022:
Claims 1, 5-8, 12, 13, 16, 17, 19 and 20 have been amended. 
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0051956 to Jeon et al.
With respect to claim 1, Jeon et al. teach an energy storage assembly comprising: a first barrier 30 disposed between the first stack of cells 10 and the second stack of cells 10 to reduce heat transfer between the first stack of cells 10 and the second stack of cells 10; a coolant plate 50 disposed along the battery cells 10, and wherein the coolant plate 50 defines a channel 52 for guiding a fluid therethrough to thermally transfer heat away from the battery cells 10; wherein the coolant plate defines a slot separated from the channel via a wall which isolates the slot and the channel from each other (Jeon et al.: Section [0031]; Figs. 1-3).

Jeon et al. do not specifically teach an energy storage assembly comprising: a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells; the slot axially aligns with the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells. 
However, it would have been obvious as of the effective filing dated of the claimed invention to have a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). It would have been obvious as of the effective filing dated of the claimed invention to have the coolant plate defines a slot spaced from the channel and the slot is parallel to (axially aligns with) the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image1.png
    632
    608
    media_image1.png
    Greyscale


With respect to claim 2, Jeon et al. teach the energy storage assembly, wherein the battery cells 10 each include a first end and a second end opposing each other along a longitudinal axis, and the slot is elongated axially relative to the longitudinal axis 10 (Jeon et al.: Section [0031]; Figs. 1-3)

With respect to claim 3, Jeon et al. teach the energy storage assembly, wherein: the slot presents a length and a width defined by the coolant plate 50; the length of the slot is larger than the width of the slot; and the length of the slot is disposed axially relative to the longitudinal axis (Jeon et al.: Section [0031]; Figs. 1-3)

With respect to claim 4, Jeon et al. teach the energy storage assembly, wherein the length of the slot is at least two times as large as the width of the slot (Jeon et al.: Section [0031]; Figs. 1-3)

With respect to claim 5, Jeon et al. teach the energy storage assembly, wherein: the slot is further defined as a plurality of slots; the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and at least one of the slots is disposed between the paths; and the wall is further defined as a plurality of walls, and a respective one of the walls surround each of the slots to isolate the slots and the paths from each other such that the paths 52 and the slot are disconnected from each other (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 6, Jeon et al. teach the energy storage assembly, wherein the at least one of the slots is further defined as one of the slots is disposed between a respective pair of the paths (Jeon et al.: Section [0031]; Figs. 1-3). 

With respect to claim 7, Jeon et al. teach the energy storage assembly, wherein the at least one of the slots is further defined as a plurality of slots disposed between the paths (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 9, Jeon et al. teach the energy storage assembly, wherein the battery cells 10 each include a first side and a second side opposing the corresponding first side of the battery cells 10; and further including a thermal layer disposed between the first side of the battery cells 10 and the coolant plate 50 to transfer heat from the battery cells 10 to the coolant plate 50 (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 10, Jeon et al. teach the energy storage assembly, wherein the thermal layer separates the first barrier 30 and the slot (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 11, Jeon et al. teach the energy storage assembly, wherein the thermal layer defines a slit that aligns with the slot of the coolant plate 50 (Jeon et al.: Section [0031]; Figs. 1-3).
Jeon et al. do not specifically teach the slit aligns with the first barrier. 
However, it would have been obvious as of the effective filing dated of the claimed invention to have the slit is parallel to (aligns with) the first barrier 30, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 12, Jeon et al. teach the energy storage assembly, wherein: the slot is further defined as a plurality of slots; the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and the paths and the slots are disposed in an alternating pattern (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 13, Jeon et al. teach the energy storage assembly, further including a first side plate and a second side plate spaced from each other along a first axis, and the battery cells 10 are disposed between the first side plate and the second side plate; wherein the coolant plate 50 is secured to the first side plate and the second side plate to close a bottom of the battery pack; wherein the slot is further defined as a plurality of slots; wherein the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and wherein the paths and the slots are disposed in an alternating pattern relative to the first axis (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 14, Jeon et al. teach the energy storage assembly, further including an insert disposed in the slot (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 15, Jeon et al. teach the energy storage assembly, wherein: the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and the paths are disposed in a parallel arrangement relative to each other to provide a parallel fluid flow through each of the paths (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 16, Jeon et al. teach the energy storage assembly, wherein: the coolant plate includes a top plate and a bottom plate; the channel is further defined as a plurality of channels disposed between the top plate and the bottom plate; the slot is further defined as a plurality of slots, and the slots are defined through the top plate and the bottom plate; and the top plate and the bottom plate are formed (brazed) together along respective edges of each of the slots to close respective top sides of each of the channels 52 such that the channels and the slots are isolated from each other (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 17, Jeon et al. teach the energy storage assembly, wherein: the coolant plate 50 includes a top plate and a bottom plate; the channel 52 is further defined as a plurality of channels 52 disposed between the top plate and the bottom plate; the slot is further defined as a plurality of slots, and the slots are defined through the top plate and the bottom plate; and the top plate and the bottom plate are formed together as a plurality of extruded tube pieces secured to each other such that each of the extruded tube pieces surround a respective portion of the channel 52 such that the channels and the slots are isolated from each other (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 18, Jeon et al. teach the energy storage assembly, wherein the battery cells 10 are grouped together to form a third stack of cells 10; further including a second barrier 30 disposed between the second stack of cells 10 and the third stack of cells 10; wherein the slot is further defined as a plurality of slots; and wherein at least another one of the slots are parallel to (aligns with) the second barrier 30 to reduce heat transfer between the second stack of cells 10 and the third stack of cells 10 (Jeon et al.: Section [0031]; Figs. 1-3). 

With respect to claim 19, Jeon et al. teach an energy storage assembly comprising: a cell cover 30 (a housing); a first barrier 30 disposed between the first stack of cells 10 and the second stack of cells 10 to reduce heat transfer between the first stack of cells 10 and the second stack of cells 10; a coolant plate 50 disposed along the battery cells 10, and wherein the coolant plate 50 closes a bottom (a side) of the cover 30 (the housing); wherein the coolant plate 50 defines a channel 52 for guiding a fluid therethrough to thermally transfer heat away from the battery cells 10; and wherein the coolant plate 50 defines a slot spaced from the channel 52, and the slot is parallel to (axially aligns with) the first barrier 30 to reduce heat transfer between the first stack of cells 10 and the second stack of cells 10; wherein the coolant plate defines a slot separated from the channel via a wall which isolates the slot and the channel from each other (Jeon et al.: Section [0031]; Figs. 1-3).

Jeon et al. do not specifically teach an energy storage assembly comprising: a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells, the slot axially aligns with the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells. 
However, it would have been obvious as of the effective filing dated of the claimed invention to have a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). It would have been obvious as of the effective filing dated of the claimed invention to have the coolant plate defines a slot spaced from the channel and the slot is parallel to (axially aligns with) the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 20, Jeon et al. teach the energy storage assembly, wherein: the coolant plate 50 includes a top plate and a bottom plate; the channel 52 is disposed between the top plate and the bottom plate; and the slot is defined through the top plate and the bottom plate; and the top plate and the bottom plate abut each other around the slot to form the wall that isolates the channel and the slot from each other such the channel and the slot are disconnected from each other (Jeon et al.: Section [0031]; Figs. 1-3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0051956 to Jeon et al. in view of US Patent Application Publication 2018/0205125 to Burger et al. 
With respect to claim 8, Jeon et al. do not specifically teach the energy storage assembly, wherein: at least one of the slots disposed between the paths is larger than another one of the slots disposed between the same one of the corresponding paths; and the coolant plate defines a first port in fluid communication with the channel, and the larger one of the slots is disposed closer to the first port than the another one of the slots. 	
However, Burgers et al. teach a counterflow heat exchanger for battery thermal management has a base plate includes a first fluid opening 76 in fluid communication with the first fluid flow passages 44 (Burger et al.: Sections [0059]-[0061]; Fig. 4). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jeon et al. with the above teaching from Burgers et al. with the motivation of having a means such inlet port is one of the main component for introduce coolant into the cooling channel.

	
Jeon et al. in view of Burgers et al. discloses the claimed invention except for at least one of the slots disposed between the paths is larger than another one of the slots disposed between the same one of the corresponding paths. It would have been obvious as of the effective filing dated of the claimed invention to have at least one of the slots disposed between the paths is larger than another one of the slots disposed between the same one of the corresponding paths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Jeon et al. in view of Burgers et al. discloses the claimed invention except the larger one of the slots is disposed closer to the first port than the another one of the slots. It would have been obvious as of the effective filing dated of the claimed invention to have the larger one of the slots is disposed closer to the first port than the another one of the slots, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Response to Arguments
Applicant’s arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the slot is not separated from a channel via a wall which isolates the slot and the channel from each other as recited in claims 1 and 19.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Figure 1 shows that the slot is being separated from the channel via a wall (the insert) which isolates the slot and the channel from each other. Figure 2, further shows that the cell cover 30 with the protrusion portion 32 is being sealed by the gasket 70 for watertight. In other words, the slot is being separated from the cooling channels 52 (Jeon et al.: Section [0035]; Fig.2).
Therefore the rejections will be maintained.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/6/2022